Citation Nr: 1819078	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, on the Veteran's May 2012 VA Form 9, he indicated that he wished to have a Board hearing before a Veterans Law Judge sitting at the RO. However, in his October 2012 Decision Review Officer (DRO) hearing, the Veteran indicated that he no longer wished to have a hearing before the Board.  In the same month, the Veteran submitted a written statement requesting to cancel his Board hearing request.  Therefore, the Veteran's request for a Board hearing is withdrawn. 38 C.F.R. § 20.704(e) (2017).

This matter was previously before the Board in August 2016, at which time it was remanded for further development.  


FINDING OF FACT

During the entire period on appeal, the Veteran's bilateral hearing loss was manifested, at its worst, by Level II hearing loss bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  As demonstrated below, the Veteran has demonstrated an exceptional pattern of hearing impairment in his left ear at all times pertinent to his appeal, and is rated accordingly.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

Although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran underwent a VA audiology examination in July 2011.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
40
50
LEFT
25
15
25
35
40

The average puretone threshold was 36 in the right ear and 29 in the left ear.  His Maryland CNC word recognition was 88 percent in the right ear and 92 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, she stated that the Veteran experienced difficulty hearing conversations.  

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level II hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level II for the right ear and Level I for the left ear results in a 0 percent disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in July 2012.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
60
LEFT
35
35
20
45
45

The average puretone threshold was 45 in the right ear and 36 in the left ear.  His Maryland CNC word recognition was 88 percent in the right ear and 88 percent in the left ear.  

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level II hearing loss in his right ear and Level II hearing loss in his left ear.  Applying Level II for the right ear and Level II for the left ear results in a 0 percent disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in March 2013.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
50
55
LEFT
25
25
20
35
35

The average puretone threshold was 46 in the right ear and 29 in the left ear.  His Maryland CNC word recognition was 94 percent in the right ear and 98 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran reported difficulty hearing in his daily life, to include trouble hearing the television, trouble understanding the clarity of words, and difficulty understanding speech in group settings. 

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level I hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level I for the right ear and Level I for the left ear results in a 0 percent disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in January 2017.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
50
LEFT
25
30
30
40
50

The average puretone threshold was 38 in the right ear and 38 in the left ear.  His Maryland CNC word recognition was 98 percent in the right ear and 98 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran stated that he had trouble with missing words during conversations with others  

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level I hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level I for the right ear and Level I for the left ear results in a 0 percent disability rating.  38 C.F.R. § 4.85.

Based on the VA audiological examinations of record, the Board finds that the Veteran's hearing was no worse than Level II bilaterally during the entire period on appeal.  Thus, he is not entitled to a compensable rating.  
To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing voices and understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 131 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss during the entire period on appeal.  The audiometric testing highlighted above did not reveal audiological results that would warrant higher ratings.  There is no evidence of record to show that the criteria for higher than a non-compensable were met at any time during the appeal period.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


